Citation Nr: 0408192	
Decision Date: 03/30/04    Archive Date: 04/02/04

DOCKET NO.  99-17 967A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Kendra Loar, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Johnson, Counsel

INTRODUCTION

The veteran had active military service from February 1946 to 
December 1948 and September 1950 to March 1951.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The Board issued a decision in this appeal in May 2001, which 
the veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In March 2002, the Court 
vacated the Board's decision and remanded for readjudication.  
By the same order, the Court dismissed a previously perfected 
appeal concerning an earlier effective date for the assigned 
rating for PTSD.  In March 2003, the Board issued a decision 
which responded to the mandate of the Court.  In July 2003, 
the Court again vacated the Board's decision and remanded for 
readjudication.  

This appeal is REMANDED to the RO via the Veterans Benefits 
Administration Appeals Management Center (VBA AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part. 


REMAND

A review of the file shows that the last VA examination was 
conducted in December 1999 and that the most recent treatment 
records of record are dated in 2000.  The veteran reported 
that he was receiving psychiatric treatment at the VA.  Under 
VCAA, VA's duty to assist the veteran includes obtaining 
recent medical records and a thorough and contemporaneous 
examination in order to determine the nature and extent of 
the veteran's disability.  38 C.F.R. § 3.159(c)(4) (2003).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  The VBA AMC should contact the 
veteran, and request that he identify any 
health care provider who has treated him 
for PTSD.  Based on his response, the VBA 
AMC should attempt to procure copies of 
all records which have not previously 
been obtained from identified treatment 
sources.  The VBA AMC should also secure 
any current VA records related to the 
treatment of the veteran's PTSD.  All 
attempts to secure this evidence must be 
documented in the claims folder by the 
VBA AMC.  If VBA AMC is unable to secure 
same, the VBA AMC must notify the 
appellant and (a) identify the specific 
records the VBA AMC is unable to obtain; 
(b) briefly explain the efforts that the 
VBA AMC made to obtain those records; and 
(c) describe any further action to be 
taken by the VBA AMC with respect to the 
claim.  The veteran must then be given an 
opportunity to respond.

2. After completion of #1 above, the 
veteran should be afforded a VA 
psychiatric examination to determine the 
current severity of his service-connected 
PTSD.  All necessary tests and studies 
should be accomplished and all clinical 
manifestations reported in detail.  The 
claims file must be made available to the 
examiner for review and the examination 
report should reflect that such review 
was accomplished.  The examiner should 
report a multiaxial diagnosis, 
identifying all current psychiatric 
disorders, and offer an opinion of the 
extent to which the veteran's PTSD 
interferes with his ability to establish 
and maintain relationships as well as any 
reduction in reliability and 
productivity.  An opinion should also be 
offered as to the extent to which the 
PTSD interferes with the veteran's 
ability to obtain and retain gainful 
employment.  The examiner should indicate 
the veteran's overall psychological, 
social and occupational functioning using 
the GAF scale provided in the Diagnostic 
and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV) and 
assign a GAF score that reflects the 
veteran's impairment due to his PTSD.  A 
complete rationale should be given for 
all opinions and conclusions expressed.  

3.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2003).  If the veteran 
does not report for any ordered 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
his last known address.  

4.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  A record of this notification 
must be incorporated into the claims 
file.

5.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC 
should re-adjudicate the claim of 
entitlement to an initial evaluation in 
excess of 30 percent for PTSD.   If any 
benefit sought on appeal remains denied, 
the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the VBA 
AMC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

